`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: closing/opening means in claim 1; locking means in claims 1 and 10-12; elastic means in claims 6 and 7; means for assisting the opening of the case in claim 9 and means for blocking in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How does the opening pass from the closed position to the open position without the exterior user having to intervene? In what manner does the material beading protruding for the base help with the automatic removal of the cover from the base?  The specification merely discloses “The opening of the cover 5 is particularly facilitated by the presence of the beading 19 situated behind the base 3 which ensures a preopening of the case 1 by around 3°”, ¶ 112.  How does the cover go from preopen to open?

Claim Rejections - 35 USC § 103

Claims 1, 5, 10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2017/0020263 A1) in view of Li (WO 2013/163810 A1)
With regard to claim 1, Chang discloses a cosmetic case comprising a base (10, Fig. 3), a cover (12, Fig. 3), the base and the cover being hinged with respect to one another via a pivot connection (11, Fig. 1), the case being capable of occupying two 
Chang does not disclose a closing/opening means (per-se), said closing/opening means comprising: an additional part which is in slide connection with the cover, a locking means connected to the additional part respectively to the base, said locking means being designed so as to cooperate with a housing provided in/on the base respectively in/on the additional part, the actuation of the closing/opening means being done by moving the additional part with respect to the cover so as to engage/disengage the locking means of said housing, the additional part being designed to make almost all of the cover inaccessible to the touch of an exterior user when the case is in the closed position, the part of the cover enabling it to pivot with respect to the base when the case is in the open position, referred to as  hinging, being the only part of the cover accessible to the touch for an exterior user when the case is in the closed position. 
Li teaches a cosmetic case (100, Fig. 3), an additional part (2, Fig. 3) which is in slide connection with a cover (1, which is a base of bottom cover (page 7: lines 4 and 5), an closing/opening means comprising: a locking means (23, Fig. 3) connected to the additional part respectively to the base, said locking means being designed so as to cooperate with a housing provided in/on the base respectively in/on the additional part (13, Fig. 3), the actuation of the closing/opening means being done by moving the additional part with respect to the cover so as to engage/disengage the locking means of said housing (¶ 26), the additional part being designed to make almost all of the 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening/closing system as taught by Li to modify the invention of Chang in order to realize that the cover is reliably locked on the base only by being provided with a snap member adjacent to the front wall and the hook being adjacent to the front edge (¶ 08).
With regard to claim 5, Chang-Li as applied in claim 1 above discloses the claimed invention.
Further, Li teaches wherein the additional part is designed so as to surround all of the cover, except for said hinging (Fig. 5).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the additional part being designed to surround the cover as taught by Li to modify the invention of Chang-Li so that the case has a good appearance so as to be attractive for consumers (¶ 08).
With regard to claim 10, Chang-Li as applied in claim 1 above discloses the claimed invention.
Further, Li teaches wherein the locking means is a locking in one single point (23, Fig. 3) intended to cooperate with one single housing (13, Fig. 3).

With regard to claim 12, Chang-Li as applied in claim 1 above discloses the claimed invention.
Further, Li teaches wherein the locking means comprises at least one hook (23, Fig. 3) having a technical form comprising a slope (23 is a ball, Figs. 8 and 9, so it has a slope anywhere around the ball) capable of facilitating the entry of said at least one hook into a respective housing during the passage from the open position to the closed position of the case.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching the hook as taught by Li to modify the invention of Chang-Li in order to optimize the design of the conventional snapping system (¶ 26).
With regard to claim 14, Chang-Li as applied in claim 1 above discloses the claimed invention wherein the base is configured to receive a cosmetic product and/or a cosmetic product applicator (¶ 14).
With regard to claim 16, Chang discloses a cosmetic case comprising a base (10, Fig. 3), a cover (12, Fig. 3), the base and the cover being hinged with respect to one another via a pivot connection (11, Fig. 1), the case being capable of occupying two separate positions, a closed position wherein the cover is held in position on the base by a closing means (25, Fig. 3; ¶ 17) and an open position wherein the cover is free to 
Chang does not disclose a closing/opening means (per-se), said closing/opening means comprising: an additional part which is in slide connection with the cover, a locking means connected to the additional part respectively to the base, said locking means being designed so as to cooperate with a housing provided in/on the base respectively in/on the additional part, the actuation of the closing/opening means being done by moving the additional part with respect to the cover so as to engage/disengage the locking means of said housing, the additional part being designed to make almost all of the cover inaccessible to the touch of an exterior user when the case is in the closed position, the part of the cover enabling it to pivot with respect to the base when the case is in the open position, referred to as  hinging, being the only part of the cover accessible to the touch for an exterior user when the case is in the closed position. 
Li teaches a cosmetic case (100, Fig. 3), an additional part (2, Fig. 3) which is in slide connection with a cover (1, which is a base of bottom cover (page 7: lines 4 and 5), an closing/opening means comprising: a locking means (23, Fig. 3) connected to the additional part respectively to the base, said locking means being designed so as to cooperate with a housing provided in/on the base respectively in/on the additional part (13, Fig. 3), the actuation of the closing/opening means being done by moving the additional part with respect to the cover so as to engage/disengage the locking means of said housing (¶ 26), the additional part being designed to make almost all of the cover inaccessible to the touch of an exterior user when the case is in the closed position (Fig. 5), the part of the cover enabling it to pivot with respect to the base when 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening/closing system as taught by Li to modify the invention of Chang in order to realize that the cover is reliably locked on the base only by being provided with a snap member adjacent to the front wall and the hook being adjacent to the front edge (¶ 08).

Claims 2, 3, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li as applied in claim 1 above in further view of Apodaca et al. (U.S. 2012/0305442 A1).
With regard to claim 2, Chang-Li as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose wherein the connection between the additional part and the cover is ensured by a cooperation of technical forms present, on the one hand, over the outer periphery of the cover and, on the other hand, over an inner circumference of the additional part.
Apodaca teaches a cosmetic case (Apodaca, 102, Fig. 1) wherein the connection between an additional part (Apodaca, 106, Fig. 3) and a cover (Apodaca, 104, Fig. 3) is ensured by a cooperation of technical forms present, on the one hand, over the outer periphery of the cover (Apodaca, 326, Fig. 3) and, on the other hand, over an inner circumference of the additional part (Apodaca, 330, Fig. 3).

With regard to claim 3, Chang-Li as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose wherein the cover comprises at least one ridge configured to cooperate with a groove of the additional part.
Apodaca teaches a cosmetic case (Apodaca, 102, Fig. 1) wherein the cover comprises at least one ridge (Apodaca, 326, Fig. 3) capable of cooperating with a groove of the additional part.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the ridges and grooves as taught by Apodaca to modify the invention of Chang-Li in order to reduce the number of loose parts, which make the cosmetic case susceptible to damage and make it difficult to manage (Apodaca; ¶ 02).
With regard to claim 11, Chang-Li as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose wherein the locking means is a multipoint locking, said locking points being regularly distributed over the inner circumference of the additional part - respectively over the periphery of the base - each being intended to cooperate with a dedicated housing.
Apodaca teaches a cosmetic case (Apodaca, 102, Fig. 1) wherein the locking means is a multipoint locking, said locking points being regularly distributed over the 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the locking means as taught by Apodaca to modify the invention of Chang-Li in order to provide a vessel designed to contain a volatile product with minimal environmental communication (Apodaca; ¶ 02).
With regard to claim 15, Chang-Li as applied in claim 1 above discloses the claimed invention. 
Chang-Li does not disclose wherein the cover is capable of receiving a mirror of the type pocket mirror.
Apodaca teaches a cosmetic case (Apodaca, 102, Fig. 1) wherein the cover is capable of receiving a mirror of the type pocket mirror.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the mirror as taught by Apodaca to modify the invention of Chang-Li so that a user can see themselves when applying makeup.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li as applied in claim 1 above in further view of Beierwaltes et al. (U.S. 8,403,017 B2).
With regard to claim 4, Chang-Li and as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose wherein the cover comprises at least one recess configured to locally give elasticity to the cover.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the recesses as taught by Beierwaltes to modify the invention of Chang-Li making it easier for the projections to be inserted into the cap recesses (Beierwaltes; C4:65-C5:L3 and C5:L71-18).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li as applied in claim 1 above in further view of Banik (U.S. 7,604,142 B2).
With regard to claim 6, Chang-Li as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose the case further comprising an elastic means arranged between the additional part and the cover, said elastic means being arranged so as to maintain the additional part and the cover in the relative configuration wherein they are located when the case is in the closed position, this whether the case is in the closed position or in the open position.
Banik teaches a case (Banik, 1, Fig. 1) comprising an elastic means (Banik, 502, Fig.3) arranged between an additional part (Banik, 200, Fig. 3) and a cover (Banik, 300, Fig. 3), said elastic means being arranged so as to maintain the additional part and the cover in the relative configuration wherein they are located when the case is in the 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the elastic means as taught by Banik to modify the invention of Chang-Li in order to assist in retaining the cover portion in open or closed position until a force sufficient to overcome the force exerted by the resilient bar is applied to the cover portion (Banik; C3:L31-33).
With regard to claim 7, Chang-Li-Banik as applied in claim 6 above discloses the claimed invention.
Further, Banik teaches wherein the elastic means is a spring blade made of flexible material (Banik; C3:L17-19), said spring blade being arranged between the outer periphery of the cover and the inner circumference of the additional part (Banik; Fig. 3).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the flexible material as taught by Banik to modify the invention of Chang-Li-Banik in order to simplify the closing and/or opening operation of the container system (Banik; C3:L39-41).
With regard to claim 8, Chang-Li-Banik as applied in claim 6 above discloses the claimed invention.
Further, Banik teaches wherein, when the additional part is in pivot connection with the cover (Banik, 406/408, Fig. 3), the elastic means is a cam system protruding from the additional part (Banik, 512, Fig. 4) - respectively from the cover - said cams 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the cam system as taught by Banik to modify the invention of Chang-Li-Banik so that the closer mechanism may advantageously occupy a minimal amount of space within the container system thereby allowing the container system to support an increased amount of articles (Banik; C3:L42-44).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Li as applied in claim 1 above in further view of Crapet (U.S. 10,973,301 B2).
With regard to claim 13, Chang-Li as applied in claim 1 above discloses the claimed invention.
Chang-Li does not disclose wherein the means for blocking in position are arranged between the additional part and the cover to block the additional part relatively to the cover in the open position or in the closed position of the case.
Crapet teaches a means for blocking in position are arranged between the additional part (40, Fig. 24) and the cover (30, Fig. 22) to block the additional part relatively to the cover in the open position (C15:L9-12) or in the closed position of the case (C15:L18-21).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the blocking system as taught by Crapet to modify the invention of Chang-Li such that the invention enables to control the pivoting movement of the lid during the opening of the packaging device (C2:L15-16).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to Applicant's arguments about the 112 rejection of claim 9, the Applicant responds with information not in the original specification and assumes the Examiner understands these features and their cooperative function by reviewing figures of the original specification where there is inadequate or no explanation of the figures to the features. Furthermore, applicant does not cite anywhere, in the specification as originally filed, where this written explanation can be found.
In response to the Applicant's argument of the 102 rejection of Chang, the Examiner agrees. The Examiner has added the secondary art of Li in order to overcome the Applicant's argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735